  USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-2 filed 07/09/19 page 1 of 3




u               MCNEELY
                STEPHENSON                                                                        ATTORNEYS AT LAW



                                                                                  Michelle A. Cobourn-Baurley
                                                                                         Telephone: 317-825-5230
                                                                                        Direct Line: 317-825-5235
                                                         E-mail: Mil


                                                  June 25, 2019

 VIA EMAIL: john@schwarzlawoffice.com and ji
John J. Schwarz, II
 SCHWARZ LAW OFFICE, P.C.
 5825 S. 1025 E.
Hudson, IN 46747

Jeffrey M. Muiphy
GORDON & REES
 1 Battery Park Plaza, 28th Floor
New York, NY 10004

        Re:     Indiana Farmers Mutual Insurance a/s/o Rob and Michelle Jones vs. Gree USA,
                Inc., et al
                Cause No. 1 : 1 9-cv-000 1 6-HAB-SLC


Dear John and Jeff:


        Please consider this letter my attempt to resolve a dispute pursuant to Federal Rule of
Civil Procedure 37.


        On April 16, 2019, discovery requests were sent to your office, including Interrogatories,
Requests for Production, and Requests for Admissions, making your responses due on May 16,
2019. On May 8, 2019 John requested an additional 30 days for Defendants to respond to
discovery, making responses due on June 15, 2019. On June 14, 2019, Jeff contacted me
 inquiring about a protective order and advised they were still working on discovery responses.
On June 20, 2019 1 emailed you both the uniform protective order draft commonly used in this
jurisdiction and asked that you identify the categories of documents you anticipate being
confidential and falling under fie protective order.


        In my June 20, 2019 email to you both I also advised Defendants' discovery responses
were overdue. To date, I have not received responses to our Requests for Production and
Interrogatories and Requests for Admissions. Waiting until days before discovery responses are
due to inquire as to a protective order is not sufficient justification for delay. Further, Defendants
have failed to produce any responses to Plaintiff's discovery, not just allegedly confidential
material.


                                                                                                              EXHIBIT
                          2177 Intelliplex Drive | Suite 202 | Shelbyville, Indiana 461 76


                                                                                                              &
                                                                                                        X>
                       317.825.5230 | 317.825.5250 Fax | Indianapolis Line 317.777.7554

                                                 www.msth.com
USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-2 filed 07/09/19 page 2 of 3



1
June 25, 2019
Page 2



        Please provide full and complete responses to Plaintiffs discovery within 10 days of the
date of this letter. Otherwise, my client will have no alternative but to file the appropriate Motion
with the court.


         Thank you for your attention to this matter.


                                            Very truly yours,


                                            McNEELY. STEPHENSON




                                            Michelle A. Cobourn-Baurley



MCB/trm
        USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-2 filed 07/09/19 page 3 of 3

Tammy.R.Morgan


From:                              Tammy.R.Morgan
Sent:                              Tuesday, June 25, 2019 4:14 PM
To:                                'john@schwarzlawoffice.com'; 'jmmurphy@grsm.com'
Subject:                           Indiana Farmers a/s/o Jones vs Gree and MJC America
Attachments:                       TO John Schwarz and Jeff Murphy-Rule 37 letter RE Gree   MJC's outstanding discovery
                                   responses (00407566xC5A6D).pdf




Counsel,


Attached please find correspondence in the above matter pursuant to FRCP 37.


If you have any questions, please contact me.




                            Tammy R. Morgan
                            Paralegal




        m
                            Subro Solution, Inc.
                            McNeely Stephenson


                            Direct: 317-825-5236
                            Office: 317.825.5230
                                     866.408.2848
                            Fax:     317.825.5250
                            Tammv.R.Morgan@msth.com


                            2177 Intelliplex Drive, Suite 202
                            Shelbyville, IN 46176




                                                            1
